Citation Nr: 0831703	
Decision Date: 09/16/08    Archive Date: 09/22/08

DOCKET NO.  04-18 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder, other than post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for a neck condition.

3.  Entitlement to service connection for a low back 
condition.


REPRESENTATION

The veteran represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Counsel


INTRODUCTION


The veteran served on active duty from July 1972 to October 
1974.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a February 2003 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in San Diego, California.  
In January 2005, the veteran testified at an RO hearing.  He 
was scheduled for a Board hearing in March 2006, but did not 
appear or indicate any desire to re-schedule.  In January 
2007, the Board remanded the claims for additional 
development.


FINDINGS OF FACT

1.  The veteran's psychiatric disorder is not related to his 
military service and did not manifest to a compensable degree 
within one year following his separation from service.

2.  The veteran's neck condition is not related to his 
military service and did not manifest to a compensable degree 
within one year following his separation from service.

3.  The veteran's low back condition is not related to his 
military service and did not manifest to a compensable degree 
within one year following his separation from service.




CONCLUSIONS OF LAW

1.  A psychiatric disorder was not incurred in or aggravated 
during service and may not be presumed to have been incurred 
in service.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.1, 3.6, 3.303, 3.307, 3.309 
(2007).

2.  A neck condition was not incurred in or aggravated during 
service and may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1110, 1112, 1113; 
38 C.F.R. §§ 3.1, 3.6, 3.303, 3.307, 3.309.

3.  A low back condition was not incurred in or aggravated 
during service and may not be presumed to have been incurred 
in service.  38 U.S.C.A. §§ 1110, 1112, 1113; 38 C.F.R. §§ 
3.1, 3.6, 3.303, 3.307, 3.309.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Clams Assistance Act of 2000 as amended (VCAA) 
and implementing regulations impose obligations on VA to 
provide claimants with notice and assistance.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

Pursuant to the VCAA, upon receipt of complete or 
substantially complete application for benefits, and prior to 
an initial unfavorable decision, VA must:  (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.  38 
U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Pelegrini v. Principi, 
18 Vet. App. 112, 120-121 (2004) (Pelegrini II).  Section 
3.159 was recently amended to eliminate the requirement that 
VA request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  73 Fed. Reg. 
23353 (Apr. 30, 2008) (effective for claims pending on or 
after May 30, 2008).

The veteran was sent VCAA notice letters in December 2001, 
September 2005, and March 2007.  The letters provided him 
with notice of the evidence necessary to substantiate his 
claims, the evidence VA would assist him in obtaining, and 
the evidence it was expected that he would provide.  
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); 
Charles v. Principi, 16 Vet. App. 370 (2002).  The September 
2005 and March 2007 letters also specifically requested that 
he submit any evidence in his possession pertaining to his 
claims.  Thus, the content of the letters provided 
satisfactory VCAA notice in accordance with § 5103(a) and 
§ 3.159(b)(1) as specified in Pelegrini II.

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.   Dingess/Hartman v. Nicholson, 19 Vet App 473 
(2006).  

The veteran has established his status as a veteran.  He 
received notice as to the notice elements outlined in 
Pelegrini and the second and third elements outlined in 
Dingess, via letters sent in December 2001, September 2005 
and March 2007.  He received notice as to the fourth and 
fifth elements in letters sent in March 2006 and March 2007.  

Content-complying VCAA notice, to the extent possible, must 
be provided prior to an initial unfavorable decision by the 
RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini II, 18 Vet. App. at 120.  Here, VCAA notice was 
provided in December 2001, prior to the RO's decision in 
February 2003.  There was a timing deficiency with regard to 
the September 2005, March 2006, and March 2007 notice 
letters.  This timing deficiency was cured, however, by 
readjudication of the claims in a June 2008 supplemental 
statement of the case (SSOC).  Mayfield v. Nicholson, 499 
F.3d 1317, 1323-4 (Fed. Cir. 2007).  

In developing his claims, VA obtained the veteran's service 
treatment records (STRs), his records from the Social 
Security Administration (SSA), VA treatment records, and 
various private treatment records.  In January 2007, the 
Board remanded the claims, in part, to afford the veteran VA 
examinations and nexus opinions.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  VA examinations were provided in 
March 2008 and these examinations substantially complied with 
the Board's remand directives.  See Dyment v. West, 13 Vet. 
App. 141, 146-147 (1999).  There is no reported evidence that 
has not been obtained.

No further development is required to comply with the 
provisions of the VCAA or the implementing regulations.  
Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  
Accordingly, the Board will address the merits of the claims.


Governing Statutes and Regulations

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  See Caluza v. Brown, 7 
Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Caluza element is through a 
demonstration of continuity of symptomatology.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see Savage, 10 Vet. App. 
488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 
296, 302 (1999).  Continuity of symptomatology may be 
established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson, see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  
Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted."

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic diseases, including psychoses and arthritis, 
will be presumed to have been incurred in service if 
manifested to a compensable degree within one year after 
service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 
38 C.F.R. §§ 3.307(a)(3), 3.309(a).  This presumption, 
however, is rebuttable by probative evidence to the contrary.




Legal Analysis

Service Connection for a Psychiatric Disorder

The veteran contends he has a psychiatric disorder as a 
result of trauma during service and from chronic pain.  At 
the January 2005 RO hearing, he testified that he did not 
have a psychiatric disorder prior to service and that these 
problems began after several accidents during service and as 
a result of "inhumane treatment" (Hearing Transcript, pgs. 
17-19).

The veteran's STRs indicate that prior to entrance, in 
December 1971, he did not have a psychiatric disorder.  In 
September 1974, he was referred for a psychiatric 
consultation because he was having problems functioning in 
the military and had numerous episodes of self-destructive 
behavior, including an overdose of sleeping pills.  During 
the interview he said that he could not adapt to the military 
and wanted to return home to help his mother with her 
problems.  On objective psychiatric examination, he was 
cooperative and oriented without evidence of psychosis or 
severe psychoneurosis.  Insight was limited and judgment 
seemed poor.  The diagnosis given was passive-aggressive 
personality disorder, manifested by marked immaturity, gross 
unconscious dependency needs, longstanding conflict with 
authority, as well a poor service motivation and adaption.  
The condition was considered to have existed prior to service 
and not aggravated by service.  The doctor recommended an 
administrative separation by reason of unsuitability.  The 
report of his separation physical in September 1974 indicates 
his psychiatric condition was normal.  On the Report of 
Medical History, he checked "yes" to depression/excessive 
worry.

VA treatment records indicate the veteran began treatment for 
dysthymia in January 1996.  The report of a VA Mental Health 
Intake Summary indicates he reported a 17-year history of 
psychiatric problems.  He said he began seeing a psychiatrist 
in 1979 for depression caused by limitations of his right 
knee.  He said he had accidents in 1987 and 1993 that caused 
chronic knee, neck, and low back pain.  The diagnosis was 
dysthymic disorder evolving into depression.  

VA treatment records and SSA records show several diagnoses 
including depressive disorder, schizoaffective disorder, 
psychoses, mood disorder, and PTSD.  In January 2007, the 
Board remanded the claim to schedule the veteran for a VA 
examination to clarify the current diagnosis and determine 
its relationship to military service, if any.  

The report of the March 2008 VA examination indicates the 
veteran complained of recurrent symptoms of anxiety and 
depression.  He also reported a history of polysubstance 
abuse along with employment and marital difficulties.  On 
objective mental status examination, he had no impairment of 
thought process or communication and no delusions or 
hallucinations.  He made good eye contact and was friendly 
and cooperative.  His hygiene was adequate and he was 
oriented.  There was no memory loss or obsessive-ritualistic 
behavior.   Speech was normal.  He reported that he did not 
have panic attacks, but did have anxiety.  He was not anxious 
or depressed on the day of the examination.  The diagnosis 
given was anxiety disorder, not otherwise specified, and a 
history of polysubstance dependence, currently in remission.  
The examiner opined that the veteran did not meet the 
criteria for PTSD and that it was highly unlikely that his 
anxiety disorder had any relationship with his service.  The 
examiner said there was no evidence of any sort of 
psychiatric problem prior to service and no evidence of a 
current personality disorder.  

In sum, the evidence does not show that the veteran had a 
psychiatric disorder that preexisted military service.  
Although he was given a diagnosis of a personality disorder 
during service, personality disorders are generally not 
service-connectable as a matter of law.  
38 C.F.R. §§ 3.303(c), 4.9 (2007).  Furthermore, the March 
2008 VA examiner found no evidence of a current personality 
disorder.  Rather, the current diagnosis is an anxiety 
disorder, which was not incurred during military service or 
within one year after discharge.  The only competent medical 
evidence of record indicates that his psychiatric disorder is 
not related to his military service.

The veteran also contends that his psychiatric disorder is 
secondary to chronic pain from the injuries he sustained 
during service.  Service connection may be granted on a 
secondary basis for a disability that is proximately due to 
or the result of a service-connected condition.  
See 38 C.F.R. § 3.310 (2007).  In this case, however, the 
veteran does not have any service-connected disabilities.  
As will be explained in greater detail below, his current 
cervical spine and lumbar spine disabilities are not related 
his military service and are not service-connected.  

For these reasons, the claim for service connection for a 
psychiatric disorder, other than PTSD, must be denied because 
the preponderance of the evidence is against the claim-
meaning there is no reasonable doubt to resolve in the 
veteran's favor.  38 U.S.C.A. § 5107(b) (West 2002); Alemany 
v. Brown, 9 Vet. App. 518, 519 (1996); 38 C.F.R. §§ 4.7, 4.21 
(2007).
  

Service Connection for a Neck Condition

The veteran contends that he injured his neck during service 
when he fell down a set of metal stairs.  At the January 2005 
hearing, he said that he was carrying a case of grenades when 
his right knee gave out and he fell backwards with the 
grenades on his chest.  He said he was given a neck brace 
(Hearing Transcript, pgs. 11-12).  

The veteran's STRs indicate that the veteran fell down a set 
of stairs in November 1973.  He complained of pain in the 
thoracic area of his back and there was an abrasion and 
swelling at the point of impact.  On physical examination 
there was tenderness and marked paraspinal spasm.  The 
impression was a possible fractured vertebra or back strain.  
An X-ray of the spine was normal.  The final diagnosis was 
bruise/muscle spasm, which was treated with heat, valium and 
light duty for three days.  The following day he complained 
of pain at the sight of the injury while riding his 
motorcycle and he asked for a brace.  He was told that there 
was no back brace available aboard ship and that he should 
stay aboard ship and avoid riding his motorcycle.  At the 
separation physical in September 1974, his spine was normal 
and on the Report of Medical History, he denied recurrent 
back pain.

In a March 1990 letter, Dr. Kitchin, a private physician, 
stated that the veteran was experiencing pain in the lower 
cervical spine on the left side and that these symptoms were 
secondary to a motor vehicle accident (MVA) that occurred in 
November 1989.  A March 1990 VA medical certificate indicates 
the veteran had chronic shoulder pain and numbness in his 
left upper extremity following an MVA in October 1989.  In 
May 1995, he complained of left neck pain radiating into his 
upper back and down his left extremity following an MVA in 
1990.   An October 1995 VA X-ray showed degenerative disc 
disease at the C4-5 and C5-6 levels.  

A January 1996 VA Mental Health Intake record indicates the 
veteran reported that he was involved in an MVA in 1987 and 
sustained a pinched nerve in his neck and herniated disc in 
the cervical spine.  In July 1996, he said that he had low 
back pain since February 1996.  In April 1997, he underwent a 
surgical corpectomy and discectomy at the C6 level.  It was 
noted that he began having cervical spine pain in 1990.  A 
May 1997 VA treatment record also indicates he said he first 
began having cervical spine pain in 1990.  In July 1998, he 
underwent a surgical revision.  Follow-up VA treatment 
records indicate ongoing treatment for a cervical spine 
condition.  

In a May 2004 letter, Dr. Kumm, a VA physician, said that the 
veteran had a history of repeated injuries to his thoracic, 
lumbar and cervical spine while he was on active duty.  The 
doctor noted the injury to his thoracic spine in November 
1973 and opined that this injury more likely than not 
contributed to the veteran's current diagnosis of cervical 
and thoracic spinal stenosis.

The report of the March 2008 VA examination indicates the 
veteran had chronic neck pain secondary to degenerative disc 
disease (DDD) with anterior and posterior fusion from the C5 
to C7 levels. The examiner reviewed the entire claims file 
and noted intercurrent MVAs.  Specifically, the examiner 
noted that a magnetic resonance imaging (MRI) following the 
1990 motor vehicle accident showed a pinched nerve at the C2 
level and disc bulging at the C5-6 level.  Based on a 
thorough review of the claims file, the examiner opined that 
it was highly unlikely that the veteran's current neck 
condition was related to any event in service.  The examiner 
noted that there was no mention of any neck pain in November 
1973 and that this injury involved the thoracic spine and not 
his neck.  In addition, there were significant intercurrent 
injuries since service.  

It is the Board's responsibility to weigh the evidence 
(both favorable and unfavorable) and decide where to give 
credit and where to withhold the same and, in so doing, 
accept certain medical opinions over others.  Schoolman v. 
West, 12 Vet. App. 307, 310-311 (1999); Evans v. West, 
12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  Obviously, this responsibility is more 
difficult when, as here, medical opinions diverge.  And at 
the same time, the Board is mindful that it cannot make its 
own independent medical determination and there must be 
plausible reasons for favoring one medical opinion over 
another.  Evans at 31; see also Rucker v. Brown, 10 Vet. App. 
67, 74 (1997), citing Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  Here, though, as explained below, there are 
legitimate reasons for accepting the VA examiner's opinion 
over Dr. Kumm's.  

First and foremost, the VA examiner's opinion is based on a 
review of the entire claims file, as well as a physical 
examination of the veteran.  Consequently, this opinion is 
especially probative.  See Schafrath v. Derwinski, 1 Vet. 
App. 589, 595 (1991); Waddell v. Brown, 5 Vet. App. 454, 456 
(1993); Goss v. Brown, 9 Vet. App. 109, 114 (1996).  
Furthermore, Dr. Kumm's opinion does not take into account 
intercurrent injuries and substantial evidence that indicates 
the veteran first began complaining of cervical spine pain 
after a motor vehicle accident in 1990 - 16 years after he 
separated from military service.  Also, the STRs do not 
indicate that the veteran injured his cervical spine during 
the November 1973 accident as he has suggested.  And, at the 
time of discharge in September 1974, his spine was normal and 
he denied having recurrent back pain.  Thus, the evidence 
overwhelming supports the VA examiner's opinion that the 
veteran's neck condition is unrelated to his military 
service.

For these reasons, the claim for service connection for a 
neck condition must be denied because the preponderance of 
the evidence is against the claim-meaning there is no 
reasonable doubt to resolve in the veteran's favor.  
38 U.S.C.A. § 5107(b); Alemany v. Brown, 9 Vet. App. 518, 519 
(1996); 38 C.F.R. §§ 4.7, 4.21.




Service Connection for Low Back Condition

The veteran contends that he injured his low back during the 
November 1973 fall described above.  In addition, he said he 
fell one story from a crane and was treated with heat and 
given light duty (See Hearing Transcript, pgs. 13-14).  

The veteran's STRs indicate the veteran complained of low 
back pain in October 1973 after he slipped and fell carrying 
food aboard ship.  On objective physical examination there 
was tenderness on the right side of the low back but no 
swelling or deformity.  The diagnosis was low back strain, 
which was treated with Robaxin (a muscle relaxer), aspirin, 
and heat.  He was given light duty for three days.  As 
mentioned, in November 1973, he slipped and fell and injured 
his thoracic spine, but there was no mention of low back pain 
following this injury.  There is also no record of a fall 
from a crane.  At discharge in September 1974, his spine was 
normal and on the Report of Medical History, he denied having 
recurrent back pain.  

An October 1995 VA treatment record indicates the veteran 
complained of low back and neck pain since August 1990.  An 
X-ray revealed an osteophite at the L5-S1 level with a vacuum 
disc and avascular calcification.  A December 1995 VA 
treatment record indicates the veteran had a history of pain 
syndrome since 1978 and that he had numerous car and airplane 
accidents that caused neck and low back pain.  In May 1997, 
he said he had had chronic low back pain since 1987.  

A May 2002 VA treatment record indicates the veteran 
complained of low back pain following a football injury in 
1994.  In December 2002, he said he had a history of low back 
pain following a fall in 1973.  An X-ray showed DDD of the 
lumbosacral spine, severe at the L5-S1 level.  In February 
2003, he said the low back pain began in the 1970s after a 
football injury.  

In a May 2004 letter, Dr. Kumm said that the veteran had 
repeated injuries to the lumbar, thoracic, and cervical spine 
during military service.  Specifically, the doctor noted the 
October 1973 lumbar spine injury and the November 1973 
thoracic spine injury.  The doctor opined that it was more 
likely than not hat these injuries contributed to the 
veteran's current symptomatology.  

The report of the March 2008 VA examination indicates the 
veteran complained of low back pain with radiculopathy in his 
lower right extremity.  The diagnosis was chronic lumbosacral 
spine strain with DDD at the L5-S1 level and minimal grade 1 
retrolisthesis of the L5 vertebrae over the S1 vertebrae.  
The VA examiner opined that it was highly unlikely that the 
veteran's low back condition was related to any event in 
service.  This opinion was based on a thorough review the 
claims file and the VA examiner's experience with DDD.  The 
VA examiner explained that although the veteran had lumbar 
strain-type injuries during service, these type of injuries 
are not likely to have caused DDD, which is more likely 
related to age.  

For similar reasons as explained above, the VA examiner's 
opinion is more probative than Dr. Kumm's.  The VA examiner's 
opinion is based on a review of the veteran's entire claims 
file and takes into account intercurrent injuries since 
service.  The evidence indicates the veteran had a 
lumbosacral strain in October 1973 and was given light duty 
for three days.  There is no record of any follow-up 
treatment and by discharge in September 1974, this condition 
had fully resolved.  His spine was normal and he denied 
recurrent back pain.  The veteran's current complaint of low 
back pain did not begin until the late 1980s and early 1990s.  
He has reported many possible causes for this pain, but most 
of the cotemporaneous medical records relate this condition 
to MVAs in 1987 or 1990, and a football injury in the mid-
1990s.  This evidence supports the VA examiner's opinion that 
the veteran's low back condition is unrelated to his military 
service.

For these reasons, the claim for service connection for a low 
back condition must be denied because the preponderance of 
the evidence is against the claim-meaning there is no 
reasonable doubt to resolve in the veteran's favor.  
38 U.S.C.A. § 5107(b); Alemany v. Brown, 9 Vet. App. 518, 519 
(1996); 38 C.F.R. §§ 4.7, 4.21.




ORDER

Entitlement to service connection for a psychiatric disorder, 
other than PTSD, is denied.

Entitlement to service connection for a neck condition is 
denied.

Entitlement to service connection for a low back condition is 
denied.


____________________________________________
Cheryl L. Mason
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


